  Case 19-14562       Doc 65  Filed 04/03/20 Entered 04/06/20 07:19:14            Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                     )              BK No.:      19-14562
Shirley J. Anderson                        )
                                           )              Chapter: 7
                                           )
                                                          Honorable LaShonda Hunt
                                           )
                                           )
              Debtor(s)                    )

          Order Denying Motion to Compel Shirley Anderson to Comply with Subpoena

       The motion to compel Shirley Anderson to comply with subpoena filed by Aaliyah Griffin is
denied for want of prosecution.




                                                       Enter:


                                                                Honorable LaShonda A. Hunt
Dated: April 03, 2020                                           United States Bankruptcy Judge
